OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated August 3, 2001, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (i) upon a finding that he is *17guilty of professional misconduct immediately threatening the public interest in that he failed to submit written answers to three pending complaints, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against him, and the issues raised were referred to the Honorable Moses M. Weinstein, as Special Referee, to hear and report.
The petitioner now moves to impose discipline upon the respondent based upon his failure to submit an answer to the petition dated June 4, 2001.
Pursuant to the decision and order of this Court dated August 3, 2001, the respondent was directed to serve an answer to the complaint within 10 days after service upon him of a copy of that order with notice of entry. The respondent was personally served on August 13, 2001, and his answer was due by August 23, 2001. Since the respondent failed to file an answer by that time, he is in default.
The complaints against the respondent allege neglect of legal matters and lack of communication with clients. In view of the respondent’s default, the charges against him must be deemed admitted.
Although personally served on August 31, 2001, with the petitioner’s order to show cause to impose discipline upon him based on his default, the respondent failed to submit any reply.
Based upon the respondent’s refusal to comply with the order dated August 3, 2001, he is in default and the charges in the petition must be deemed admitted. The motion to impose discipline upon him is granted on his default. The respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, P. J., Ritter, Santucci, Krausman and Florio, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Anthony M. Magnotti, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
*18Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until further order of this Court, the respondent, Anthony M. Magnotti, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.